United States Court of Appeals
                      For the First Circuit



No. 06-1652

          GOVERNOR WENTWORTH REGIONAL SCHOOL DISTRICT,

                       Plaintiff, Appellee,

                                v.

                    PAUL HENDRICKSON, ET AL.,

                     Defendants, Appellants,

                                v.

                      GUY DONNELLY, ET AL.,

                      Defendants, Appellees.


                              ERRATA

     The Opinion issued on November 13, 2006 is amended as follows:

     The coversheet should read John P. Sherman and Sherman &
Ricker on motion to dismiss.

     Page 5 Line 15 "such further relief a this" should be "such
further relief as this".